MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-14-00978-CV

Tomas Villegas, Appellant                    Appealed from the County Civil Court
                                             at Law No 2 of Harris County. (Tr. Ct.
v.                                           No. 1024891). Opinion delivered Per
                                             Curiam.
Denise Long, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO 2 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on February 12, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on October 8, 2014. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Tomas Villegas.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, February 13, 2015.